Citation Nr: 1016945	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-41 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1972 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In October 2008, the Board reopened the Veteran's claim and 
remanded the claim for further development.  After further 
review, additional development is required under the duty to 
assist. 

The claim of service connection for hepatitis is REMAND to 
the RO via the Appeals Management Center in Washington, DC. 


REMAND 

In the Remand in October 2008, the Board noted that the 
service treatment records were incomplete as the Veteran had 
stated that he was hospitalized for hepatitis in Germany, but 
records were not in the file. 

While the Board did not specifically request the in-patient 
records in its directive, the Board is left with the 
impression that the Veteran may have expected the Board to 
obtain the records he had identified as pertinent to the 
claim. 

As VA will make as many requests as are necessary to obtain 
relevant records from a Federal department, unless the 
records sought do not exist or that further efforts to obtain 
the records would be futile, and to ensure the essential 
fairness of the adjudication of the Veteran's claim, in 
accordance with 38 C.F.R. § 3.159(c)(1), the Board determines 
that specific request for the in-patient records is required 
under the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's in-patient 
records from the Army Hospital in 
Nurnberg, Germany, from May to July 
1973, from May to July 1974, and from 
May to July 1975, pertaining to an 
outbreak of hepatitis in the Army's 
614th Maintenance Company. 

In the records do not exist or another 
request for the records would be 
futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2.  If additional evidence is received, 
determine whether a medical opinion is 
necessary to decide the claim; and if 
so, obtain such opinion. 

3.  After the development has been 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).










 Department of Veterans Affairs


